                                                                        FILED
Case 20-20425-GLT   Doc 189    Filed 09/25/20 Entered 09/25/20 15:01:27 9/25/20
                                                                        Desc Main
                                                                                2:55 pm
                              Document      Page 1 of 6                 CLERK
                                                                        U.S. BANKRUPTCY
                                                                        COURT - :'3$




                                          181 & 185
Case 20-20425-GLT   Doc 189    Filed 09/25/20 Entered 09/25/20 15:01:27   Desc Main
                              Document      Page 2 of 6
Case 20-20425-GLT   Doc 189    Filed 09/25/20 Entered 09/25/20 15:01:27   Desc Main
                              Document      Page 3 of 6
Case 20-20425-GLT   Doc 189    Filed 09/25/20 Entered 09/25/20 15:01:27   Desc Main
                              Document      Page 4 of 6
Case 20-20425-GLT   Doc 189    Filed 09/25/20 Entered 09/25/20 15:01:27   Desc Main
                              Document      Page 5 of 6
Case 20-20425-GLT   Doc 189    Filed 09/25/20 Entered 09/25/20 15:01:27   Desc Main
                              Document      Page 6 of 6




         September 25, 2020
